Citation Nr: 1145080	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-40 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for left eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to November 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The issue of entitlement to service connection for left eye injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss was not shown in service, or for many years thereafter, and any current hearing loss is unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In October 2009, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's service treatment records and private medical records have been obtained.  The Veteran has been provided a VA audiometric examination.  The Veteran provided testimony at a Travel Board hearing in June 2011.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within a year from the date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of the disease during the period of service, but this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified in June 2011 that he served on an aircraft carrier and that he worked around helicopters, reciprocal engines, and jet engines without any hearing protection.  The Veteran asserted that he has current bilateral hearing loss due to the acoustic trauma he experienced during service.  

The November 1959 enlistment examination report indicates that the Veteran had 15/15 hearing in both ears to spoken and whispered voice.  October 1963 audiometric testing in preparation for discharge from service revealed that the Veteran had auditory thresholds of 15, 10, 10, 10, 5, and 20 decibels in the right ear, and auditory thresholds of 20, 10, 15, 20, 15, and 30 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard.  The Board notes that the audiometric findings in October 1963 reveal normal hearing in both ears.  See 38 C.F.R. § 3.385.

The service treatment records contain no complaints of hearing loss and the audiometric examination in service revealed normal hearing.  Therefore, hearing loss was not noted during service.  See 38 C.F.R. § 3.385.

A July 1998 private audiometric examination report indicates that the Veteran had auditory thresholds of 5, 10, 5, 10, 5, 75, and 55 decibels in the right ear, and auditory thresholds of 5, 10, 25, 10, 20, 50, and 70 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz.  The Board notes that this private audiometric examination report reveals that even 34 years after discharge from service the Veteran did not have hearing loss as defined by 38 C.F.R. § 3.385. 

On VA examination in December 2009 the Veteran reported exposure to the acoustic trauma of aircraft during service.  The Veteran denied post service noise exposure.  Audiometric testing revealed that the Veteran had auditory thresholds of 15, 15, 45, 50, and 60 decibels in the right ear, and auditory thresholds of 15, 15, 20, 35, and 35 decibels in the left ear, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The Veteran had speech discrimination scores of 88 percent in the right ear and 96 percent in the left ear.  The examiner stated that the Veteran had moderately severe degree high frequency hearing loss in the right ear and that the left ear did not have disabling hearing loss per 38 C.F.R. § 3.385.  The VA examiner opined that based on the Veteran's normal hearing upon discharge from service, the Veteran's hearing loss was unrelated to military noise exposure.  She noted that there was no scientific support for delayed onset noise induced hearing loss weeks, months, or years after the exposure event.  

The Board accepts the Veteran's assertions that he was exposed to acoustic trauma during service.  Regardless, the records reveal that the Veteran did not have a hearing loss disability at separation from service.  Additionally, private testing revealed the Veteran to have normal hearing in both ears in July 1998, many years after discharge from service.  Furthermore, in December 2009 the Veteran did not have left ear hearing loss disability as defined by VA.

In this case there is the December 2009 VA audiological opinion against the Veteran's claim and there is no medical evidence in support of the Veteran's claim that he currently has hearing loss due to his military service.  Because the preponderance of the evidence reveals that the Veteran did not develop hearing loss during service, for many years after discharge from service, or as a result of his service, service connection for bilateral hearing loss is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran asserts that his current left eye disability resulted from an injury to the left eye area during service.  The Veteran was provided a VA eye examination in December 2009, but the examiner stated that she was unable to provide an opinion as to whether the Veteran's current left eye disability is due to the in-service injury without resorting to mere speculation.  The Board notes that the VA eye examiner stated that she had not reviewed any private medical records.  The Board further notes that the Veteran's claims file now contains many private medical records relating to the left eye, dated from February 1999 to October 2009.  Consequently, the Board finds that the December 2009 VA medical opinion regarding the Veteran's left eye is inadequate and the Veteran's claim must be remanded for a medical opinion that considers all the medical evidence, including the private medical records.  

On remand, any additional private medical records relating to the left eye which are not currently of record should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and dates of treatment and/or examination, of all health care providers, VA and non-VA, who have treated him for left eye disability.  After obtaining any necessary authorization, the RO should request copies of the records of such identified treatment or examinations which are not currently of record.  This should include requesting copies of treatment records dated from October 2009 to present from Randall K. Tozer, M.D.  All records obtained should be associated with the Veteran's claims file.

2.  When the above action has been accomplished forward the Veteran's claims file to an eye specialist for review.  The examiner is asked to review the medical evidence in the Veteran's claims file and provide an opinion, with supporting rationale, as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran has any current left eye disability that is related to the injury to the left eye area in service.  

3.  Readjudicate the claim in light of the additional evidence added to the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative, if any, should be provided a supplemental statement of the case and be afforded the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


